Citation Nr: 1124150	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-39 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for hypertension claimed as secondary to service-connected diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran contends he has hypertension caused, or in the alternative, aggravated by his service-connected diabetes mellitus.  As part of his claim, he was afforded a VA examination in October 2009.  The examiner noted that the Veteran had been given a diagnosis of diabetes mellitus and hypertension in March 1990, and opined that his hypertension was not a complication of his diabetes because both conditions were diagnosed at the same time.  The examiner also noted that the Veteran had normal diagnostic and clinical results at the time of the examination and further opined that the Veteran's hypertension was not aggravated by his diabetes.  He did not offer an explanation for this rationale.  The Court has held that "[a] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Consequently, the examination is inadequate.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 3.303(d).  

Finally, the Board notes that the October 2009 VA examiner indicated that he did not review any private records in conjunction with his examination.  A review of the claims file shows that private treatment records from Dr. R.J.S. were associated with the claims file after the VA examination.  An examination that encompasses a review of these treatment records is necessary.  Significantly, they provide a substantial history of the Veteran's diabetes mellitus and hypertension over a period of eight years (from 2001-2009).  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the Veteran to be examined by an appropriate physician to determine the nature and etiology of his hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include a copy of this remand) in conjunction with  the examination, giving particular attention to the Veteran's lay statements, postservice (including private) treatment records, and medical opinion already of record.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's hypertension (high blood pressure) was at least as likely as not (50 percent or better probability) caused or aggravated by his service-connected diabetes mellitus.  If his hypertension is determined to have been aggravated by the service-connected diabetes mellitus, an opinion regarding the degree of disability due to aggravation should be provided.  The examiner must explain the rationale for the opinion in detail.  

2. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

